Case: 5:20-cv-02560-JRA Doc #: 11 Filed: 04/12/21 1 of 7. PagelD #: 101

UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF OHIO
EASTERN DIVISION

 

CSX Transportation, Inc.

Judgment Creditor, !
v.
' CASE NO: 5:20-cv-02560-JRA
B&G Futures, Inc.

Judgment Debtor.

 

Having first been duly sworn or solemnly affirmed to do so, I hereby state that I am the
judgment creditor or the attorney for the judgment creditor in the above referenced case
against the named judgment debtor; that there is a reasonable basis to believe, that the
garnishee named in section A may have property, other than personal earnings, of the
judgment debtor that is not exempt under the laws of this state or the United States.

A description of said property/ bank account information:

Judgment Debtor is a corporation that maintains a bank account with JPMorgan Chase
Bank (the “Garnishee”). Judgment Debtor represented to the Judgment Creditor in an
application and credit agreement for services that the Judgment Debtor maintains accounts
with garnishee and provided named Jesse Blankenship, an employee of the Garnishee, as its

bank reference in support of its applicati e application lists the account number as
XXXXX6791.

   

FURTHER AFFI

TGA ROME LED LOAN TORNEY

SWORN TO & SUBSCRIBED BEFORE ME ON: cutee
Rose A tig,

Oe oe,
> SAR es Attorney Benjamin R. Sorber
A ES | as » SO2t Seer, Resident Summit County
(Date) SPs = Notary Publio, State of Oho
Seaipstueeees 2 My Commission Has No Expiration Date

2 ae
Va 2 SEO § Sec 147.03 RC
c / / one “og SS8
ZS i | epee

SIGNATURE: NOTARY PUBLIC

 

 

 
Case: 5:20-cv-02560-JRA Doc #: 11 Filed: 04/12/21 2 of 7. PagelD #: 102

SECTION A: COURT ORDER AND NOTICE OF GARNISHMENT

TO: JPMorgan Chase Bank, N.A.
Court Orders & Levies, P.O. Box 183164, Columbus, OH 43218, GARNISHEE.

The judgment creditor in the above case has filed an affidavit, satisfactory to the
undersigned, in this court stating that you have money, property, or credits, other than personal
earnings, in your hands or under your control that belong to the judgment debtor, and that some of
the money, property, or credits may not be exempt from garnishment under the laws of the State
of Ohio or the laws of the United States.

You are therefore ordered to complete the “ANSWER OF GARNISHEE?” in section (B) of
this form. Return one completed and signed copy of this form to the clerk of this court together
with the amount determined in accordance with the “ANSWER OF GARNISHEE” by the end of
the fifth business day after your receipt of this “COURT ORDER AND NOTICE OF
GARNISHMENT™. Deliver one completed and signed copy of this form to the judgment debtor
and keep the other completed and signed copy of this form for your files.

The total probable amount now due on this judgment is $346,494.16. The total probable
amount now due includes the unpaid portion of the judgment in favor of the judgment creditor,
which is $346,494.16; interest on that judgment and, if applicable, prejudgment interest relative to
that judgment at the rate of %12 per annum payable until that judgment is satisfied in full: and
court costs in the amount of $454.00

You are also ordered to hold safely anything of value that belongs to the judgment debtor
and that has to be paid to the court, as determined under the “ANSWER OF GARNISHEE” in
section (B) of this form, but that is of such a nature that it cannot be so delivered, until further
order of the court.

 

 

 

 

 

 

Witness my hand & seal of this Court this (Date)
(Deputy Clerk)

Marshal M. Pitchford (0071202)
(Judgment Creditor/Attorney) (ATTY I.D.)

209 South Main Street, Third Floor

(Address)

Akron, Ohio 44308 (330) 762-7477
(City, State, Zip Code) (Phone Number)
Case: 5:20-cv-02560-JRA Doc #: 11 Filed: 04/12/21 3 of 7. PagelD #: 103

CASE NO: 5:20-cv-02560-JRA

SECTION B: ANSWER OF GARNISHEE

Now comes , the garnishee, who says:

1. That the garnishee has more than $500 in money, property, or credits, other than
personal earnings, of the judgment debtor under the garnishee’s control and in the garnishee’s
possession.

 

 

 

$
(Yes) (No) (If yes, amount over $500)
2: That property is described as:
5. If the answer to line | is “yes” and the amount is less than the probable amount

now due on the judgment, as indicated in section (A) of this form, sign and return this form and
pay the amount of line | to the clerk of this court.

4. If the answer to line | is “yes” and the amount is greater than that probable amount
now due on the judgment, as indicated in section (A) of this form, sign and return this form and
pay that probable amount now due to the clerk of this court.

5. If the answer to line | is “yes” but the money, property, or credits are of such a nature
that they cannot be delivered to the clerk of the court, indicate that by placing an “X” in this
space: - Do not dispose of that money, property, or credits or give them to anyone else
until further order of the court.

6. If the answer to line | is “no,” sign and return this form to the clerk of this court.

I certify that the statements above are true.

 

(Print Name of Garnishee)

 

(Print Name and Title of Person who Completed Form)

Signed: Dated
(Signature of Person Completing Form)

 
Case: 5:20-cv-02560-JRA Doc #: 11 Filed: 04/12/21 4 of 7. PagelD #: 104

 

CSX Transportation, Inc.

Judgment Creditor,
Vv.

CASE NO: 5:20-cv-02560-JRA

440 Louisiana Street

B&G Futures, Inc. :
Houston, Texas 77002 |

Judgment Debtor.

 

United States District Court for the Northern District of Ohio
John F. Seiberling Federal Building and U.S. Courthouse
Attn: Clerk of Courts
2 South Main Street
Akron, Ohio 44308

WARNING!!

THIS IS A LEGAL NOTICE IN REFERENCE TO A COURT ORDER. YOU MUST READ
AND FOLLOW ALL OF THE DIRECTIONS CONTAINED HEREIN. IF YOU HAVE
ANY QUESTIONS CONCERNING THIS NOTICE, PLEASE CONTACT THE CLERK’S
OFFICE AT THE ABOVE ADDRESS OR CALL (330) 252-6000.

YOU ARE HEREBY NOTIFIED that this court has issued an order in the above case in
favor of the above-named judgment creditor, directing that some of your money, in excess
of $500, property, or credits, other than personal earnings, now in the possession of
JPMorgan Chase Bank, N.A., Court Orders & Levies, P.O. Box 183164, Columbus, OH
43218 (name and address of garnishee), the garnishee in this proceeding, be used to satisfy
your debt to the judgment creditor. This order was issued on the basis of the judgment
creditor’s judgment against you that was obtained in this Court in the above -referenced

case on January 25, 2021.

UPON YOUR RECEIPT OF THIS NOTICE, YOU ARE PROHIBITED FROM
REMOVING OR ATTEMPTING TO REMOVE SUCH MONEY, PROPERTY, OR
CREDITS UNTIL EXPRESSLY PERMITTED BY THE COURT. ANY VIOLATION OF
THIS PROHIBITION SUBJECTS YOU TO PUNISHMENT FOR CONTEMPT OF
COURT.

The law of Ohio, this District, and the United States provides that certain benefit
payments cannot be taken from you to pay a debt. Typical among the benefits that cannot
be attached or executed upon by a creditor are:

(1) Workers’ compensation benefits;

(2) Unemployment compensation payments;
Case: 5:20-cv-02560-JRA Doc #: 11 Filed: 04/12/21 5o0f 7. PagelD #: 105

(3) Cash assistance payments under the Ohio works first program;
(4) Disability assistance administered by the Ohio Dept of Job and F amily Services;
(5) Social security benefits;
(6) Supplemental Security Income (SSI);
(7) Veterans’ benefits;
(8) Black lung benefits; and
(9) Certain pensions.
There may be other benefits not included in the above list that apply in your case.

If you dispute the judgment creditor’s right to garnish your property and believe
that the judgment creditor should not be given your money, property, or credits, other
than personal earnings, now in the possession of the garnishee because they are exempt or
if you feel that this order is improper for any other reason, you may request a hearing
before this court by disputing the claim in the “REQUEST FOR HEARING FORM”,
provided herewith, or in a substantially similar form, and delivering your “REQUEST FO
R HEARING?” to this Court at the above address, at the office of the Clerk, NO LATER
THAN CLOSE OF BUSINESS ON THE FIFTH BUSINESS DAY AFTER YOU
RECEIVE THIS NOTICE.

You may state your reasons for disputing the judgment creditor’s right to garnish
your property in the space provided on the form; however, you are not required to do so. If
you do state your reasons for disputing the judgment creditor’s right, you are not
prohibited from stating any other reason at the hearing. If you do not state your reasons, it
will not be held against you by the court, and you can state your reasons at the hearing.

NO OBJECTIONS TO THE JUDGMENT ITSELF WILL BE HEARD OR
CONSIDERED AT THE HEARING. If you request a hearing, the hearing will be limited
to a consideration of the amount of your money, property, or credits, other than personal
earnings, in the possession or control of the garnishee, if any, that can be used to satisfy all
or part of the judgment you owe to the judgment creditor.

IF YOU REQ UEST A HEARING, BY DELIVERING YOUR “REQUEST FOR
HEARING” AS INDICATED ABOVE, THE HEARING WILL BE CONDUCTED
WITHIN SEVEN BUSINESS DAYS OF THE FILING OF YOUR “REQUEST FOR
HEARING”. YOU WILL BE NOTTIFIED OF THE EXACT PLACE AND TIME. You
may request the Court to conduct the hearing on an emergency basis by indicating your
request in the space provided on the form; the Court then will set your hearing as soon as
possible. IF YOU DO NOT REQUEST A HEARING BY DELIVERING YOUR
“REQUEST FOR HEARING” TO THE CLERK’S OFFICE NO LATER THAN THE
END OF THE FIFTH BUSINESS DAY AFTER YOU RECEIVE THIS NOTICE, SOME
OF YOUR MONEY, PROPERTY, OR CREDITS, OTHER THAN PERSONAL
EARNINGS, WILL BE PAID TO THE JUDGMENT CREDITOR. If you have any
questions concerning this matter, you may contact the office of the clerk of this court. If
you want legal representation, you should contact your lawyer im mediately. If you need the
name of a lawyer, contact the local bar association.

Date: . Deputy Clerk
Case: 5:20-cv-02560-JRA Doc #: 11 Filed: 04/12/21 6 of 7. PagelD #: 106

REQUEST FOR HEARING ON GARNISHMENT OF PROPERTY OTHER THAN
PERSONAL EARNINGS

 

CSX Transportation, Inc.
500 Water Street
Jacksonville, Florida 32202
Judgment Creditor,

Vv. CASE NO: 5:20-cv-02560-JRA
B&G Futures, Inc.
440 Louisiana Street
Houston, Texas 77002

I
i
i
i
i
!
!
i
I
i
i
1
|
i
i
i
i
i
J

Judgment Debtor.

REQUEST FOR HEARING
ON GARNIS HMENT OF PROPERTY OTHER THAN PERSONAL EARNINGS

| DISPUTE THE INDICATED JUDGMENT CREDITOR’S RIGHT TO GARNISH MY
MONEY, PROPERTY, OR CREDITS OTHER THAN PERSONAL EARNINGS, IN THE
ABOVE CASE AND REQUEST THAT A HEARING IN THIS MATTER BE HELD AS SET
FORTH IN THE DOCUMENT ENTITLED “NOTICE TO THE JUDGMENT DEBTOR OF
GARNISHMENT OF PROPERTY OTHER THAN PERSONAL EARNINGS” THAT |
RECEIVED WITH THIS REQUEST FORM.

I FEEL THAT THE NEED FOR THE HEARING IS AN EMERGENCY.
(“DO” or “DO NOT”)

| DISPUTE THE JUDGMENT CREDITOR’S RIGHT TO GARNISH MY PROPERTY FOR
THE FOLLOWING REASONS (OPTIONAL):

 

 

| understand that no objections to the judgment itself will be heard at this hearing.

 

(Name of Judgment Debtor) (Day time phone number)

 

(Street Address)

 

(City, State, Zip)

 

(Signature of Judgment Debtor) (Date)
Case: 5:20-cv-02560-JRA Doc #: 11 Filed: 04/12/21 7 of 7. PagelD #: 107

WARNING: IF YOU DO NOT DELIVER THIS REQUEST FOR HEARING OR A REQUEST
IN A SUBSTANTIALLY SIMILAR FORM TO THE OFFICE OF THE CLERK OF THIS
COURT WITHIN FIVE (5) BUSINESS DAYS OF YOUR RECEIPT OF IT, YOU WAIVE
YOUR RIGHT TO A HEARING AND SOME OF YOUR MONEY, PROPERTY, OR
CREDITS OTHER THAN PERSONAL EARNINGS, NOW IN THE POSSESSION OF THE
GARNIS HEE WILL BE PAID TO THE JUDGMENT CREDITOR TO SATISFY SOME OF
YOUR DEBT TO THEM.
